Citation Nr: 1012572	
Decision Date: 04/02/10    Archive Date: 04/14/10

DOCKET NO.  07-11 254	)	DATE
	)
	)


THE ISSUES

1.  Whether a May 16, 1989, Board of Veterans' Appeals 
(Board) decision, which denied a rating in excess of 10 
percent for tinnitus with headaches, should be revised or 
reversed on the grounds of clear and unmistakable error 
(CUE) in its improper interpretation of medical evidence.

2.  Whether a May 16, 1989, Board decision, which denied a 
rating in excess of 10 percent for tinnitus with headaches, 
should be revised or reversed on the grounds of CUE in that 
it should have assigned a separate rating for headaches.  

3.  Whether a May 16, 1989, Board decision, which denied a 
rating in excess of 10 percent for tinnitus with headaches, 
should be revised or reversed on the grounds of CUE in its 
failure to assign two ratings for bilateral tinnitus.  

(The matters of (1) whether a rating decision of March 30, 
1979, which reduced the Veteran's disability compensation 
for organic brain syndrome from 50 to 30 percent, was based 
on CUE and (2) entitlement to an effective date earlier than 
January 31, 1994, for the grant of service connection for 
posttraumatic stress disorder (PTSD) with organic brain 
syndrome, are the subject of a separate, but concurrently 
issued, Board decision).


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel



INTRODUCTION

The moving party served on active duty from June 1968 to 
September 1969.  

The Board previously characterized the issues on appeal 
under one issue and denied that issue in a decision dated on 
June 18, 2007.  The Veteran timely appealed that decision, 
and in a Memorandum Decision in December 2008, the United 
States Court of Appeals for Veterans Claims (Court) vacated 
the Board's decision, and remanded the case for further 
adjudication pursuant to the Court's decision.  In the 
Memorandum Decision, inter alia, the Court advised the Board 
that it should have addressed each allegation of CUE as a 
separate matter.  The Board has therefore separately 
identified the allegations of CUE on the title page of this 
decision.  With respect to the issue of whether the May 16, 
1989, Board decision, which denied a rating in excess of 10 
percent for tinnitus with headaches, should be revised or 
reversed on the grounds of CUE in that it should have 
assigned a separate rating for headaches, the Memorandum 
Decision invited the moving party to refile this CUE 
allegation in a manner that complied with 38 C.F.R. 
§ 20.1404(b) (2009).  Since there is no indication that the 
Veteran has responded in any way to the Court's invitation, 
the Board will therefore proceed to address this matter 
based on the Veteran's previous allegations of error.


FINDINGS OF FACT

1.  The allegation that the May 1989 Board decision 
improperly interpreted medical evidence constitutes 
disagreement as to how the Board weighed or evaluated that 
evidence.  

2.  The moving party failed to adequately set forth the 
legal or factual basis to support his allegation that he was 
entitled to a separate rating for headaches apart from the 
10 percent disability rating for tinnitus.

3.  The May 1989 Board's decision's failure to assign the 
Veteran's tinnitus a 10 percent rating for each ear was 
based on the correct application of the applicable law at 
that time.  


CONCLUSIONS OF LAW

1.  The allegation that the May 1989 Board decision 
improperly interpreted medical evidence constitutes 
disagreement as to how the Board weighed or evaluated that 
evidence, which is not CUE, and the Veteran's claim must 
therefore be dismissed.  38 C.F.R. § 20.1403(d)(3) (2009).  

2.  Because the requirements for a motion for revision of a 
decision based on clear and unmistakable error have not been 
met with respect to the allegation that the May 1989 Board 
decision should have assigned a separate rating for 
headaches apart from the 10 percent disability rating for 
tinnitus, the motion must be dismissed without prejudice to 
refiling.  38 C.F.R. § 20.1404(b) (2009).

3.  The May 1989 Board decision did not assign the Veteran's 
tinnitus separate 10 percent ratings for each ear based on 
the correct application of existing law, and the Veteran's 
claim of CUE based on the allegation that such action 
constituted CUE must therefore be dismissed.  38 C.F.R. 
§ 20.1403(a) (2009).  







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

Initially, the Board notes that while it has considered the 
possible application of the Veterans Claims Assistance Act 
of 2000, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009) (VCAA), the case of Livesay v. Principi, 15 Vet. 
App. 165 (2001) held that the VCAA did not apply to motions 
for CUE.  Consequently, the Board finds that further 
development is not warranted in this matter under the VCAA 
or on any other basis.

Rule 1403, which is found at 38 C.F.R. § 20.1403, relates to 
what constitutes CUE and what does not, and provides as 
follows:

(a) General.  Clear and unmistakable error 
is a very specific and rare kind of error.  
It is the kind of error, of fact or of law, 
that when called to the attention of later 
reviewers compels the conclusion, to which 
reasonable minds could not differ, that the 
result would have been manifestly different 
but for the error.  Generally, either the 
correct facts, as they were known at the 
time, were not before the Board, or the 
statutory and regulatory provisions extant 
at the time were incorrectly applied.  

(b) Record to be reviewed.--(1) General.  
Review for clear and unmistakable error in a 
prior Board decision must be based on the 
record and the law that existed when that 
decision was made.

(2) Special rule for Board decisions issued 
on or after July 21, 1992.  For a Board 
decision issued on or after July 21, 1992, 
the record that existed when that decision 
was made includes relevant documents 
possessed by the Department of Veterans 
Affairs not later than 90 days before such 
record was transferred to the Board for 
review in reaching that decision, provided 
that the documents could reasonably be 
expected to be part of the record.

(c) Errors that constitute clear and 
unmistakable error.  To warrant revision of 
a Board decision on the grounds of clear and 
unmistakable error, there must have been an 
error in the Board's adjudication of the 
appeal which, had it not been made, would 
have manifestly changed the outcome when it 
was made.  If it is not absolutely clear 
that a different result would have ensued, 
the error complained of cannot be clear and 
unmistakable.

(d) Examples of situations that are not 
clear and unmistakable error.--(1) Changed 
diagnosis.  A new medical diagnosis that 
"corrects" an earlier diagnosis considered 
in a Board decision.

(2) Duty to assist.  The Secretary's failure 
to fulfill the duty to assist.

(3) Evaluation of evidence.  A disagreement 
as to how the facts were weighed or 
evaluated.

(e) Change in interpretation.  Clear and 
unmistakable error does not include the 
otherwise correct application of a statute 
or regulation where, subsequent to the Board 
decision challenged, there has been a change 
in the interpretation of the statute or 
regulation.

(Authority: 38 U.S.C.A. § 501(a), 7111).

The rules further require:

(b)  Specific Allegations Required:  The 
motion must set forth clearly and 
specifically the alleged CUE, or errors, of 
fact or law in the Board decision, the legal 
or factual basis for such allegations, and 
why the result would have been manifestly 
different but for the alleged error.  Non-
specific allegations of failure to follow 
regulations or failure to give due process, 
or any other general, non-specific 
allegations of error, are insufficient to 
satisfy the requirement of the previous 
sentence.  Motions which fail to comply with 
the requirements set forth in this paragraph 
shall be dismissed without prejudice to 
filing under this subpart.  (38 C.F.R. 
§ 20.1404(b)).

The Board is also permitted to seek guidance as to the 
existence of CUE in prior Board decisions based on years of 
prior United States Court of Appeals for Veterans Claims 
(known as the United States Court of Veterans Appeals prior 
to March 1, 1999, hereafter "the Court") decisions regarding 
CUE, such as Fugo v. Brown, 6 Vet. App. 40 (1993).

In the May 16, 1989, decision, the Board determined that the 
evidence of record did not support a separate compensable 
rating for headaches apart from the 10 percent rating for 
the veteran's tinnitus, because the impairment for headaches 
was already compensated under the 30 percent rating that was 
in effect for organic brain syndrome.  38 C.F.R. § 4.124a, 
Diagnostic Code 8045 (1988).  

Thus, the May 1989 Board decision denied the Veteran's claim 
for an increased rating for the service-connected disability 
of tinnitus with headaches.  

In his March 2007 written motion for CUE, which was 
accompanied by additional supporting documents later that 
same month, the Veteran generally asserts that he should 
have received a rating for his headaches as separate from 
his tinnitus at 30 to 50 percent.  He also asserts that with 
respect to his tinnitus, he should have received separate 10 
percent ratings for each ear.


II.  Analysis

The Board has carefully reviewed the moving party's CUE 
motion of March 2007, and his relevant contentions as to CUE 
in numerous letters and statements precedent and subsequent 
to March 2007, and finds that they either contain 
allegations that are specifically precluded as a basis for 
CUE under Rule 1403(d) or do not adequately set forth the 
legal or factual basis of CUE with respect to the Board's 
decision of May 16, 1989.  

To the extent the moving party contends that the Board did 
not properly interpret the medical evidence concerning the 
severity or extent of his headaches in May of 1989, 
disagreement as to how the facts were weighed or evaluated 
has been specifically precluded as a basis for CUE in Rule 
1403(d)(3).  Therefore, this allegation of CUE is subject to 
dismissal with prejudice.  In this regard, the Board notes 
that in the December 2008 Memorandum Decision, the Court 
disagreed with the Board's previous comment that the 
Veteran's assertions of malfeasance in the handling of his 
claim would come under the general category of weighing of 
the evidence.  The Board continues to take this position, 
however, further explaining that its interpretation of the 
Veteran's allegations does not reveal that the Veteran is 
asserting that there was any criminal wrongdoing on the part 
of any VA personnel, but rather that the weighing of the 
evidence was so inadequate that it amounted to malfeasance.  
Thus, the Board once again takes the position that the 
Veteran's allegations regarding the Board's allegedly 
improper interpretation of medical evidence cannot 
constitute CUE as a matter of law.  

As was noted by the December 2008 Memorandum Decision, since 
the moving party points to no legal or factual basis that 
undebatably demonstrates the Veteran's entitlement to a 
separate rating for his headaches apart from the 10 percent 
rating for tinnitus and the 30 percent rating for his 
service-connected organic brain syndrome at the time of the 
May 16, 1989, Board decision, this allegation will be 
dismissed without prejudice to refiling under 38 C.F.R. 
§ 20.1404(b) (2009).  

As for the final allegation that the May 16, 1989, Board 
decision should have assigned a separate 10 percent rating 
for tinnitus in each ear, at the time of the Board's 
decision, applicable law and regulations provided for a 
single 10 percent rating.  38 C.F.R. § 4.87, Diagnostic Code 
6260 (1988).  Thus, since the applicable regulations in 
existence in May 16, 1989, were correctly applied, there was 
no CUE with respect to this allegation, and it must 
therefore also be dismissed with prejudice.  38 C.F.R. 
§ 20.1403(a) (2009).  


ORDER

The claim that the May 16, 1989, Board decision, which 
denied a rating in excess of 10 percent for tinnitus with 
headaches, should be revised or reversed on the grounds of 
CUE in its improper interpretation of medical evidence, is 
dismissed.

The claim that the May 16, 1989, Board decision, which 
denied a rating in excess of 10 percent for tinnitus with 
headaches, should be revised or reversed on the grounds of 
CUE in that it should have assigned a separate rating for 
headaches, is dismissed without prejudice to refiling.

The claim that the May 16, 1989, Board decision, which 
denied a rating in excess of 10 percent for tinnitus with 
headaches, should be revised or reversed on the grounds of 
CUE in its failure to assign two ratings for bilateral 
tinnitus, is dismissed.




                       
____________________________________________
	STEVEN D. REISS
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs



